Title: To Benjamin Franklin from Leveux, 30 March 1784
From: Leveux, Jacques
To: Franklin, Benjamin



Monsieur
Calais le 30 Mars 1784.

J’ay reçu la Lettre que vous m’avez fait l’honneur de m’ecrire le 8 de ce mois. En consequence de vos ordres Je Joins a la presente le compte de mes Debours pour les prisonniers americains échapés d’angleterre depuis 1779 Jusqu’a ce Jour.


Il Se monte a
1712.10.
l.t.


mes Debours pour les Effets de Mr Jay
9.15.




1722. 5 



J’attendray vos ordres pour le remboursement de cette Somme. Quand le Congrès accordera des Commissions de Consul des Etats unis de l’amerique dans quelque port de france, Je vous Suplie, Monsieur, de faire en Sorte que Je ne Sois pas oublié.
Je Suis avec respect Monsieur Votre tres humble & tres obeissant Serviteur

Jes. Leveux
Monsieur le Docteur francklin

 
Notation: Le Veux, Calais le 30 Mars 1784.—
